      Case 1:18-cv-04309-PKC-KHP Document 88 Filed 03/25/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SECURITIES AND EXCHANGE
 COMMISSION,                                       No. 18-cv-4309 (PKC)
                          Plaintiff,

            v.

 FRANCISCO ABELLAN VILLENA,

 GUILLERMO CIUPIAK, JAMES B.

 PANTHER, JR., and FAIYAZ DEAN
                         Defendants.


     PLAINTIFF’S REQUEST FOR RELIEF FROM THE COURT’S INDIVIDUAL
    RULE REGARDING COURTESY COPIES AND FROM THE LOCAL RULE
                   REQUIRING MAILING OF PAPERS

       In response to the public health emergency, the Securities and Exchange Commission

(“SEC”) has required that its employees telework, with access to the office permitted only a pre-

approved, emergency basis. In addition, the states of Maryland and Virginia, where counsel for

the SEC live, have strongly recommended that citizens limit non-emergency movement. As a

result, for the SEC’s Motion for Default Judgment against Defendant Francisco Abellan Villena

(Doc. # 87, the “Abellan Default Motion”), counsel for the SEC may not be able to provide

courtesy hard copies pursuant to the Court’s Individual Rule 1.E. The SEC therefore respectfully

requests relief from that requirement. In the alternative, the SEC could email all Abellan Default

Motion papers to chambers, including a Word version of the proposed judgment.

       In addition, the SEC requests that in connection with the Abellan Default Motion the

Court grant partial relief from Local Rule 55.2(c), which requires that default papers “shall

simultaneously be mailed to the party against whom a default judgment is sought.” The SEC
      Case 1:18-cv-04309-PKC-KHP Document 88 Filed 03/25/20 Page 2 of 3



will make every effort to serve Abellan, including requesting that local Spanish counsel both

mail the papers to Abellan’s last known addresses and seek to deliver them in person. However,

in light of the restrictions in this country and the complete “lockdown” in Spain, it may be

difficult to accomplish this “simultaneously” with the filing. Consistent with Local Rule 55.2(c),

the SEC will file a declaration describing its effort to serve Abellan as soon as practicable.



Date: March 25, 2020                          ___/s/ Daniel Maher
                                              Daniel Maher (admitted pro hac vice)
                                              Duane Thompson (admitted pro hac vice)
                                              Jennie B. Krasner
                                              Securities and Exchange Commission
                                              100 F Street, NE
                                              Washington, D.C. 20549
                                              Tel: (202) 551-4737 (Maher)
                                              Email: maherd@sec.gov


                                 CERTIFICATE OF SERVICE

I certify that on March 25, 2020, I caused the foregoing to be filed on ECF and to be sent by
email to the following.

David Axelrod
Ballard Spahr LLP
1735 Market Street, 51st floor
Philadelphia, PA 19103-7599
215-864-8639
axelrodd@ballardspahr.com
Counsel for Defendant James Panther


Michael R. McPhail, Esq.
Faegre Baker Daniels LLP
3200 Wells Fargo Center
1700 Lincoln Street
Denver, CO 80203
303-607-3692
Michael.Macphail@FaegreBD.com
Counsel for Defendant Guillermo Ciupiak
      Case 1:18-cv-04309-PKC-KHP Document 88 Filed 03/25/20 Page 3 of 3



Michael Bachner
Bachner & Associates, PC
39 Broadway-Suite 1610
New York, NY 10006
212-344-7778
mb@bhlawfirm.com
Counsel for Defendant Faiyaz Dean

Finally, I confirm that the SEC will make best efforts under the circumstances to serve the
default papers on Abellan, consistent with the representations in this Request for Relief from
Local Rule 55.2(c).



                                             /s/ Daniel J. Maher
                                             Co-Counsel for the SEC
